DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, 9, 10, 12-15, 17, 18, 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1, 9, 17 recite the limitations “receiving identification information … as signal information” and “the received signal information guaranteeing anonymity of each user terminal by modules installed or distributed”.
receiving signal information of the user terminal on the traffic measuring device itself by having a function of AP, or may be configured in a form of measuring traffic by using separately signal information of the user terminal received from AP. Here, it is possible to receive signal information for AP of the user terminal at AP by installing or distributing modules, and operation for estimating location information of the user terminal may be performed according to signal information of the user terminal”. The above teaching only suggests that “anonymity is guaranteed through the MAC address”, and “it is possible to receive signal information … by installing or distributing modules”
In the remarks filed on 03/15/2021, the Applicant argues that “MAC address anonymization is known to one of ordinary skill in the art. For example, the MAC address anonymization may perform a one-way function on a MAC address …”. The Applicant provides, as evidence to support the above argument, a link to a Wikipedia about MAC address anonymization.
The Examiner provides the referenced page in this Office Action. The provided reference identifies that “Due to the pitfalls of existing approaches, more robust anonymization approaches have been developed by academics.[10] In particular, Junade Ali and Vladimir Dyo developed an approach …”.[11] However, the only identified workable implementation of MAC address anonymization, as identified in the reference provided by the Applicant is published on 12/25/2020, 3 years after the effective filing date of the current application.
At the time of filing of the current application, MAC address anonymization in such a way that anonymity is guaranteed, as claimed in the above claims, is not known to one of ordinary skill in the art.
guarantee anonymity, as clamed. The specification fails to teach how to make and use the claimed invention without undue experimentation, or that the scope of any enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.

Claims 2, 4-7, 10, 12-15, 18, and 20 are rejected for inheriting the same enablement issue from the corresponding independent claims.

Response to Arguments
Applicant's arguments filed 03/15/2021 have been fully considered but they are not persuasive.
Argument 1: MAC address anonymization is known to one of ordinary skill in the art.
Response 1: The Examiner provides a detailed rejection for this argument above in the rejection of claims 1, 9, 17.

Argument 2: Although MAC address may be a unique identifier, it is respectfully submitted that MAC address can be anonymized.
Response 2: At the time of filing of the current invention, there were ways to attempt to anonymize a MAC address but all the methods at the time had flows known in the art that can easily be reversed to get the uniquely identifying MAC address. The Applicant’s own provided reference acknowledges the sentiment and provides the only usable method for implementing .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688